     Case 3:18-cv-00451-RCJ-CLB Document 44 Filed 03/05/21 Page 1 of 2



1
2
3
4
5
6                                 UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8     CLARENCE MCNAIR,                                       Case No. 3:18-CV-00451-RCJ-CLB
9                                               Plaintiff,             ORDER OF DISMISSAL
10           v.
11    DAVID VEST,
12                                            Defendant.
13
14          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by a state

15   prisoner.    The Court found “the only defendant in this case, David Vest, has not been served.

16   Defendant is no longer an employee of Nevada, and the Nevada Attorney General’s office has

17   been unable to communicate with him for this case. The USMS has returned service unexecuted

18   because Defendant no longer resides at the last known address.” (ECF No. 42 at 1).

19          The Court filed the Notice of Intent to Dismiss Pursuant to FRCP 4(m) (ECF No. 43) on

20   October 21, 2020. Plaintiff was ordered to provide the Court with proof of service as to defendant

21   David Vest on or before November 20, 2020. (ECF No. 43).

22          In determining whether to dismiss an action for lack of prosecution, failure to obey a court

23   order, or failure to comply with local rules, the court must consider several factors: (1) the public’s

24   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the

25   risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their

26   merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;

27   Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali,

28   46 F.3d at 53.
     Case 3:18-cv-00451-RCJ-CLB Document 44 Filed 03/05/21 Page 2 of 2



1           The Notice Regarding Intention to Dismiss Pursuant to Rule 4(m) of the Federal Rules of
2    Civil Procedure (ECF No. 43) expressly stated “failure to comply with this notice may result in
3    dismissal of the action without prejudice.”
4           IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT PREJUDICE
5    for Plaintiff’s failure to comply with the Court’s Order (ECF No. 43) pursuant to FRCP 4(m).
6           IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment accordingly
7    and close the case.
8           IT IS SO ORDERED, this 5th day of March, 2021.
9
10
                                                    ROBERT C. JONES
11                                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
